Citation Nr: 1127926	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  09-14 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to January 1946.  He died in February 2007.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In this decision the RO denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death and DIC under 38 U.S.C.A. § 1318.

On her substantive appeal (VA Form 9) dated in March 2009, the appellant requested a Board hearing at the RO.  However, she subsequently informed VA on a VA Form 9 dated in May 2010 that she did not want a Board hearing.  Also, in a May 2011 statement, the appellant informed VA that she had no additional evidence regarding her appeal and requested that her case be forwarded to the Board immediately.  Consequently, contrary to the appellant's representative's written argument in September 2010, which refers only to the March 2009 VA Form 9, the Board finds that there is no outstanding request for a Board hearing on file.

This matter was previously before the Board in November 2010 at which time the case was remanded for additional development, notably, to obtain the Veteran's inpatient terminal records from a Veterans Center in Oklahoma.  These records have been obtained and are on file.  Thus, there was been substantial compliance with the Board's November 2010 remand directives and the Board will move forward with its adjudication of this appeal.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  With this said, the Board notes that the terminal records noted above indicate that the Veteran had recently been released from a private hospital where he had his left hip repaired with an ORIF (open reduction, internal fixation) caused by a fall.  With respect to these identified outstanding records, they are addressed in the discussion below regarding the Veterans Claims Assistance Act of 2000.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 2007.  The death certificate shows that the immediate cause of death was pneumonia, and that other significant conditions contributing to death but not resulting in the underlying cause were chronic obstructive pulmonary disease (COPD) and history of congestive heart failure.

2.  At the time of the Veteran's death, service connection was in effect for PTSD, rated 100 percent disabling effective in April 2005; bilateral hearing loss, rated 50 percent disabling effective in April 2005, and tinnitus rated 10 percent disabling effective in April 2002.

3.  The weight of evidence is against a finding that a disability of service origin or a service-connected disability caused or contributed to the Veteran's death.

4.  The Veteran was not evaluated as being totally disabled as a result of a service-connected disability for 10 continuous years immediately preceding death, was not rated as being totally disabled continuously for a period of no less than five years from the date of discharge from active duty, nor was he a former prisoner of war who died after September 30, 1999.



CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by or substantially or materially contributed to by a disability incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2010).

2.  The criteria for dependency and indemnity compensation under 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. §§ 1318, 5107(b) (West 2002); 38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, during the pendency of this claim, the Court held in Hupp v. Nicholson that 38 U.S.C.A. § 5103(a) notice for DIC cases generally must include:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held in Hupp that where a claimant submits a non-detailed DIC application, VA is not obligated to inform the claimant of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  See id.

In the present appeal, the appellant was sent a VCAA letter regarding the issues on appeal in May 2007, which was after the March 2007 decision on appeal (although the appellant was not notified of the decision until July 2007).  Thus, with respect to these issues, it can be argued that the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the Board finds that VCAA letters dated in May 2007, March 2009 and November 2010 substantially satisfied the notice requirements of the VCAA.  Specifically, these letters explained that evidence was required showing that the condition that contributed to the Veteran's death was caused by an injury or disease that began in service.  All three letters also advised the appellant of her and VA's respective responsibilities under the VCAA.  In addition, the March 2009 and November 2010 letters specifically listed the disabilities for which the Veteran had been awarded service connection.  The claims were thereafter readjudicated based on all the evidence in the April 2011 supplemental statement of the case.  Under these circumstances, the Board finds that any error in the timing or content of the VCAA notice is harmless.

Since the Board has concluded that the preponderance of the evidence is against the appellant's claims, any questions as to the appropriate effective date to be assigned is rendered moot, and no further notice is needed.  See Dingess/Hartman, supra.  Accordingly, the Board finds that VA's duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the RO has obtained the service treatment records, VA records, and private medical records that the appellant identified, as well as the Veteran's terminal medical records.  As indicated in the introduction above, the Veteran's VA terminal records show that he had recently been released from a private hospital where he had his left hip repaired with an ORIF caused by a fall.  They also indicate that he was unable to be cared for at home, was admitted for nursing care, and would be in a Geri-chair when out of bed until he could progress to a wheelchair.  While the private hospital records are not on file, they do not appear to be relevant to this claim.  That is, these records relate to an orthopedic procedure and absent any indication from the evidence, to include assertions by the appellant, that these records are relevant to the pending claim for service connection for the cause of the Veteran's death, there is no prejudice to the appellant in not obtaining them.  Also, although some of the private medical records note that the Veteran had a history of heart conditions, including congestive heart failure, the actual treatment records for these conditions are not on file.  This is despite VA notice to the appellant in May 2007, March 2009 and November 2010 informing her specifically of what evidence VA had requested as well as informing her to notify VA of any other evidence or information that would support her claim.  She was specifically informed in these letters that VA will make reasonable efforts to obtain relevant information that she adequately identifies and authorizes VA to obtain, including private medical records.  Absent the appellant's authorization, VA is unable to obtain such records.  Moreover, as is explained in more detail below, the earliest indication of heart-related problems is many years after the Veteran's discharge from service.  Also, as discussed below, the service treatment records are negative for any complaints or findings of a respiratory or cardiac nature and there is no medical evidence showing that the Veteran's PTSD caused or contributed to his death.  Further, the Board finds that the medical evidence presently on file is sufficient to decide this appeal and a medical opinion is not necessary.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Under these circumstances, the Board concludes that VA has made reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate her claim and that no further assistance to the appellant is required to comply with the duty to assist.  Id.  

As noted above, the appellant was notified and aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The appellant was an active participant in the claims process, identifying relevant records and providing personal testimony.  Thus, she has been provided with a meaningful opportunity to participate in the claims process and has done so.

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claims under consideration and that adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.
II.  Facts

The Veteran's service treatment records show that he had a normal clinical evaluation of the respiratory system, abdomen and pelvis, and heart at his September 1942 enlistment examination.  They are devoid of any respiratory, gastrointestinal, or cardiovascular complaints or treatment.  They similarly show that the Veteran had a normal clinical evaluation of the respiratory system, abdomen and pelvis, cardiovascular system, and heart at his January 1946 separation examination.

Private medical records show that the Veteran underwent resection of abdominal aortic aneurysm at a private medical facility in July 1991.

Private medical records also show that in December 1998 the Veteran underwent a computed tomography (CT) scan of his chest due to an abnormal chest x-ray, cough and congestion.  The CT scan report notes that the Veteran had had a kidney removed five years earlier due to bladder cancer and stopped smoking five years earlier.  It also notes that a chest x-ray earlier that month showed a right lower lobe cavitary lesion.  Results of the CT scan revealed an approximately 4 centimeter (cm) by 5 cm. right lower lobe cavitating lesion, severe emphysema, pleural parenchymal thickening, upper left lobe, and enlarged right lobe of the thyroid. 

A January 1999 medical report from a private pulmonary specialist notes that the Veteran had developed a rather significant hemoptysis over the past six weeks, but that comparisons of current x-ray and CT scan findings demonstrated interval improvement compared to x-rays from 1994.  The specialist relayed the Veteran's report that he was basically feeling well except for hymoptysis.  He stated that primary considerations would include chronic pulmonary granulomatous disease or vasculitis.

A CT scan report of the Veteran's chest in September 2000 revealed a retrosternal mass lesion on the right, probably a retrosternal goiter, and changes involving the medial segment of the right lower lobe which appeared to be due to chronic inflammatory disease.  

In March 2001, the Veteran filed a claim of entitlement to service connection for disabilities that did not include respiratory problems.  

On file is a letter from P. Paul Campbell, D.O., dated in March 2001, who reported that he had been treating the Veteran since 1976 for multiple disorders including carvitary granulomatous lesions of the bilateral lungs.  He also noted that the Veteran had history of chronic obstructive pulmonary disease (COPD) and atherosclerotic vascular disease with aorto-femoral bypass surgery.  He reported that some of the Veteran's complaints may be service related, in particular, noise trauma to the ears and chronic anxiety.

In an August 2001 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent rating, effective in March 2001.

VA outpatient records include a January 2002 primary care clinic record noting that the Veteran had a lung mass and wanted to follow up with private doctors.  An April 2002 primary care record shows that the Veteran was seen with a complaint of difficulty breathing when exerting himself and he denied shortness of breath at rest.  He was assessed as having a lung mass, interstitial lung disease on x-ray, question of COPD.  He was advised to try an Albuteral inhaler and pulmonary function tests were ordered.

An April 2002 VA spirometry consult report shows that the Veteran had severe obstruction as well as low vital capacity, possibly from a concomitant restrictive defect.

In December 2002, the RO granted service connection for bilateral hearing loss and tinnitus, assigning each of these two disabilities a 10 percent rating, effective in April 2002.

In a July 2005 rating decision, the RO increased the Veteran's PTSD to 70 percent disabling effective in April 2005, and bilateral hearing loss to 50 percent disabling also effective in April 2005. 

In August 2005, the RO increased the Veteran's rating for PTSD to 100 percent, effective in April 2005.

An August 2005 private consult report from Dr. Campbell notes that the Veteran was 83 at that time and reported significant increased shortness of breath, general weakness and weight loss over the past few months.  It also notes that multiple abnormalities were seen on CT scan and severe pulmonary restriction.  The Veteran had a noted habit of an 80 pack year history of smoking which he quit at age 79.

An August 2005 private medical entry from Dr. Campbell notes that the Veteran was having some anxiety due to fear of not being able to talk or get help.  

Private medical records from V. Thomas Smith, M.D., include an August 2005 note that the Veteran was to undergo a fiberoptic bronchoscopy for service of his very severe lung disease and hoarseness.  An October 2005 record notes that results revealed no evidence of malignancy. 

The impression as noted on a November 2005 CT scan report of the Veteran's chest included multiple bilateral pulmonary nodules and/or masses, background emphysema and chronic interstitial lung disease, possible previous aspiration with calcific density in the left lower lobe, coronary artery calcifications with associated cardiomegaly, and right pleural thickening along with a moderate left pleural effusion.

Private home health records show that the Veteran began a physical therapy plan in December 2005 in order to manage his respiratory symptoms.  

VA records show that the Veteran was an inpatient at an Oklahoma Veterans Center from February 13, 2007, to his unfortunate demise on February 22, 2007.  The reason for his admission was that he was unable to be cared for at home and had recently been hospitalized for a hip fracture and ORIF.  These records include an entry on February 16 that the Veteran was a "very sweet man", and an entry on February 17 that he had no behavior problems.  These records also note that he had mild dementia.  General examination findings showed that the Veteran was well developed and well nourished and appeared his stated age of 84.  Mental status findings revealed that he was oriented to person, place and time.  He was also shown to take the initiative and make choices.  He was further noted to be attentive and in regard to morale, the record notes that the Veteran participated, seemed adjusted and felt useful.  The cause of death as noted in these records includes pneumonia (days); COPD, oxygen and steroid dependent (years); history of chronic heart failure (years); and gastroesophageal reflux disease (years).  

On file is a Certificate of Death showing that the Veteran died in February 2007.  It also shows that the immediate cause of death was pneumonia which had its onset days prior to the Veteran's demise.  Other significant conditions contributing to death, but not resulting in the underlying cause of death, were COPD and history of congestive heart failure.

In filing her Notice of Disagreement in July 2008, the appellant stated that the Veteran had been totally disabled and had an honorable discharge from service.  She reported experiencing major changes to her health and income since the Veteran's death.  

In her May 2010 substantive appeal, the appellant said that she knew all the issues which she identified, to include pneumonia, COPD, and congestive heart failure were service connected and that the Veteran's PTSD definitely contributed to his death.

III.  Analysis

Cause of Death

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110.  Service connection may also be established for disease diagnosed after discharge from service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, service connection may be granted for certain chronic diseases, to include cardiovascular disease (including hypertension), when they are manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for the cause of the Veteran's death, evidence must be presented which in some fashion links the fatal disease to a period of active service or an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In short, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death. For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In the instant case, the Veteran's death certificate shows that he died of pneumonia of days duration with COPD and history of congestive heart failure as being other significant conditions that contributed to death but did not result in the underlying cause of death.  

At the time of his death in February 2007, the Veteran was service-connected for PTSD, rated 100 percent disabling, effective in April 2005.  He was also service connected for bilateral hearing loss, rated 50 percent disabling, and tinnitus, rated 10 percent disabling.

The appellant contends that the Veteran's service-connected PTSD contributed to his death and his pneumonia, COPD and congestive heart failure are service connected.  

After carefully reviewing the evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.

The Veteran's service treatment records are negative for any indication of respiratory or cardiac problems and show that he had a normal clinical evaluation of the respiratory system, cardiovascular system and heart at his separation examination in January 1946.  Chest x-rays taken at that time were negative.  The first indication of such problems was in December 1998 when a chest x-ray revealed a right lower lobe cavitary lesion.  This was followed by CT scan of the Veteran's chest revealing an approximately 4 centimeter (cm) by 5 cm. right lower lobe cavitating lesion, severe emphysema, pleural parenchymal thickening, upper left lobe, and enlarged right lobe of the thyroid.  The CT scan report also notes that the Veteran had a cough and congestion.  COPD is first noted on a VA record in April 2002 which relays the Veteran's complaints of breathing problems and questions whether he had COPD.  He was subsequently diagnosed as having this disability.  Heart problems are first noted on a record from Dr. Campbell in March 2001 who stated that he had been treating the Veteran since 1976 for multiple disorders to include atherosclerotic vascular disease with aorto-femoral bypass surgery.  Reference to the Veteran's congestive heart failure is by history only.  The Veteran's fatal pneumonia was noted to be of days duration.  In short, the causes of the Veteran's death as noted on his death certificate, i.e., pneumonia, COPD and history of congestive heart failure are not shown to have been manifested until years after his active duty service from September 1942 to January 1946.  The long time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, there is no competent medical evidence of record relating the Veteran's fatal pneumonia, COPD, and history of congestive heart failure to his active service.  While Dr. Campbell stated in a March 2001 letter that some of the Veteran's complaints may be service related, he specified noise trauma to the ears and chronic anxiety.  

While the Veteran's certificate of death limits the causes of death to pneumonia, COPD and history of congestive heart failure, the terminal records from the Oklahoma Veterans Center also include GERD as a cause of death of years duration.  Interestingly, COPD is listed twice on the death certificate and one could speculate that GERD was inadvertently left out.  In any event, even assuming that GERD caused or contributed to the Veteran's death, his service treatment records are devoid of any gastrointestinal problems and he was shown to have a normal clinical examination of his abdomen and pelvis at his separation examination in January 1946.  Also, there is little mention of GERD in the postservice medical records.  Moreover, Dr. Campbell does not include this disability in his March 2001 letter when he listed the multiple disorders that he had been treating the Veteran for since 1976, which is 30 years post service.  Thus, in light of the fact that GERD is not noted in the Veteran's service treatment records and is not shown for many after service, and in the absence of any competent evidence relating this disability to service, the weight of evidence is against a finding that GERD was of service origin or related to service.

Regarding consideration of the Veteran's PTSD as a principal or contributory cause of death, following a careful review of the record, the Board finds that the evidence does not show that the Veteran's service-connected PTSD either contributed substantially or materially to his death.  PTSD was not listed on the death certificate as a cause or significant factor related to his death.  No medical professional has attributed the Veteran's death to his service connected PTSD.  His terminal records are silent as to his PTSD or associated symptomatology and do not include PTSD when assessing the causes of his death.  In fact, they describe the Veteran as being "a very sweet man" and note that he had no behavior problems.  Mental status findings showed that he was oriented and he was also shown to take the initiative and make choices.  He was further noted to be attentive and in regard to morale, the record notes that the Veteran participated, seemed adjusted and felt useful.  In short, the record is silent for any medical evidence that the Veteran's PTSD caused or contributed to his death.  

Consideration has been given to the appellant's assertion that the Veteran's PTSD contributed to his death and that his respiratory illnesses, namely pneumonia, COPD, and history of congestive heart failure, are service connected.  Although lay testimony can be competent to describe symptoms and generally observable conditions, it generally is not competent to establish a medical diagnosis or medical etiology.  See Jandreau, 492 F.3d at 1376.  See also Barfield v. Brown, 5 Vet. App. 8 (1993) (a lay person is not competent to opine as to medical cause of death).  Thus, while the Board has considered these allegations and theories, it places greater probative value on the medical records which do not in any way indicate that the Veteran's PTSD caused or contributed to his death or that the documented causes of his death were of service origin or related to a service connected disability.  In further regard to the appellant's assertion that the Veteran's PTSD caused or contributed to his death, the Board places greater probative value to the assessment from the examiner who signed the Veteran's death certificate, who found that the Veteran's pneumonia (of days duration), and COPD and congestive hearing failure were the sole causes of death, as this examiner also possess greater training and expertise than this lay claimant in diagnosing the cause of the Veteran's death.

Consideration has also been given to the appellant's representative's argument in June 2011 that psychosocial factors to include anger, depression, and hostility have been associated with the occurrence or recurrence of cardiovascular disease.  However, neither the appellant nor her representative have submitted any evidence to support this theory.  That is, other than this blanket notation, there is no competent evidence in this case showing that the Veteran's PTSD caused or aggravated his congestive heart failure or played any part in his demise.  Indeed the terminal hospital records, as noted above, reflect that the Veteran cooperated with his treatment and there is no indication that his service connected PTSD contributed to the disabilities which caused his death or in any way complicated his treatment or contributed to or hastened his fatal disease process.  

Lastly, the Veteran had a documented history of smoking.  In this regard, a December 1998 CT scan report of the Veteran's chest notes that the Veteran stopped smoking 5 years earlier, and an August 2005 consult report notes that the Veteran had an 80 pack year history of smoking and had quit smoking at age 79.  There is no indication in the record as to when the Veteran started smoking.  However, to the extent that the appellant may claim entitlement to service connection for the cause of the Veteran's death on the basis of smoking in service and nicotine dependence and disability stemming from such dependence, for claims filed after June 9, 1998, VA is prohibited from granting service connection for disability or death due to disease or injury attributable to the use of tobacco products during a Veteran's active service.  38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300(a) (2010).  As the Veteran's claim was filed after June 9, 1998, service connection is warranted only if the onset of the Veteran's fatal pneumonia, COPD or history of congestive heart failure was during service or within one year of separation or was otherwise related to his active service, which is not shown.

As there is no competent evidence that a disability of service origin or a service-connected disability, including PTSD, caused or contributed to the Veteran's death, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.3.102.  In denying this claim, the Board acknowledges the Veteran's valorous World War II service and has carefully evaluated the evidence in the appellant's case.  

Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC where it is shown that a Veteran's death was not the result of willful misconduct, and at the time of death, the Veteran was receiving, or entitled to receive, compensation for a service-connected disability and meets the following criteria: (1) that the Veteran was continuously rated totally disabled for the 10 years immediately preceding death; (2) that the Veteran was rated totally disabled upon separation from service, was continuously so rated, and died at least five years after separation from service; or, (3) that the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death. 38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (a) (2010).

Under 38 C.F.R. § 3.22, as amended, DIC benefits may not be awarded based on "hypothetical entitlement" to a total disability rating for 10 years preceding a veteran's death, no matter when the claim was filed.  See Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 557 F.3d 1371, 1374-77 (Fed. Cir. 2009).  An exception is provided in 38 C.F.R. § 3.22(b)(1) if the appellant establishes that the Veteran would have received total disability compensation for a period of 10 years preceding his death but for clear and unmistakable error (CUE) committed by VA in a prior decision during his lifetime.

At the time of the Veteran's death in February 2007, service connection was in effect for PTSD rated 100 percent disabling effective April 19, 2005.  Thus, his total disability rating had been in effect for just under two years prior to his death.  In short, the Veteran was not rated by VA as totally disabled for a continuous period of at least 10 years immediately preceding death; was not rated totally disabled continuously since his release from active duty and for a period of not less than five years immediately preceding death; and is not shown to be a former prisoner of war.  38 C.F.R. § 3.22(a).  Moreover, there has been no allegation of CUE in any rating adjudication during the Veteran's lifetime nor do any of the other circumstances under 38 C.F.R. § 3.22(b) apply.  

For the reasons stated above, there is no basis under the applicable statute and regulation for entitlement to DIC benefits under 38 U.S.C.A. § 1318.  The appellant's claim must therefore be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
ORDER

Entitlement to service connection for the cause of the veteran's death is denied.

Entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318 is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


